DETAILED ACTION
In application filed on 01/29/2021, Claims 1-12 are pending. Claims 1-12 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 and 08/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fujishiro et al. (US005824224A). 

Regarding claim 1, Fujishiro teaches a nucleic acid extraction device comprising: 
a container (Fig.8, ref.  13 (13a-13f), referred to as reservoir with compartments) which stores each of a cleaning solution and an eluting solution (Col. 5, lines 23-24,… to hold reagents for extraction and purification of DNA as well as washing fluid); 
a water level sensor (Col. 6, lines 35-36, referred to as liquid level sensor 30) configured to detect amounts of the cleaning solution and the eluting solution which are stored in the container (Col. 6, lines 34-35, …quantity of the reagent is measured by…);
 a tube sensor (Col. 6, lines 12-15, referred to as tube detection sensors 29) configured to sense a sample tube (Col. 6, lines 12-15, referred to as filter tubes 51 and 54)  disposed on a sample tube accommodation portion (Col 6, lines 20-21, referred to as tube racks); and 
an operation initiation portion (Col. 5, lines 29-30, referred to as control panel 4; Col. 6, lines 3-4, …start key disposed on control panel 4 is pressed) configured to determine whether the cleaning solution and the eluting solution which are necessary for a nucleic acid extraction operation are provided on the basis of the number of such sample tubes which is sensed by the tube sensor and the amounts of the cleaning solution and the eluting solution which are sensed by the water level sensor (See Col. 6, lines 33-36, …the quantity of the reagent is measured by means of liquid level sensor; Col. 6, lines 40-45, … Similarly, the quantities of the reagents within compartments 13c to 13/ are measured successively. Thus, the quantities of the reagents are checked to see if they are sufficient for the number of filter tubes 51 and 54 used…). 

Regarding claim 4, Fujishiro teaches a nucleic acid extraction device of claim 1, wherein the nucleic acid extraction operation is performed for at least once every cycle (See Col. 6, lines 5-29, for the DNA extraction process), and
wherein the operation initiation portion  (Col. 5, lines 29-30, referred to as control panel 4; Col. 6, lines 3-4, …start key disposed on control panel 4 is pressed) determines whether the cleaning solution and the eluting solution which are necessary for the nucleic acid extraction operation are provided for each cycle (Col.6, lines 40-45).

Regarding claim 9, Fujishiro teaches a method of operating a nucleic acid extraction device, comprising:
sensing amounts of a cleaning solution and an eluting solution which are stored in a container (See Col. 6 lines 40-45, …. the quantities of the reagents within compartments 13c to 13f are measured successively);
sensing a sample tube disposed in a sample tube accommodation portion (Col. 6, lines 11-13, the presence of filter tubes 51 and 54 is confirmed by tube detection sensors 29);
determining whether the cleaning solution and the eluting solution which are necessary for a nucleic acid extraction operation on the basis of the number of such sample tubes and the amounts of the cleaning solution and the eluting solution are provided (Col. 6, lines 40-46, … quantities of the reagents are checked to see if they are sufficient for the number of filter tubes 51 and 54 used. Pipet tips 28a to 28f are used in such an order as to correspond to 45 compartments 13a to 13f…); and 
initiating the nucleic acid extraction operation (Col. 5, lines 29-30, referred to as control panel 4; Col. 6, lines 3-4, …start key disposed on control panel 4 is pressed)  when the cleaning solution and the eluting solution are provided (Col. 6, lines 40-46, … quantities of the reagents are checked to see if…).

Regarding claim 12, Fujishiro teaches a method of claim 9, wherein the nucleic acid extraction operation is performed for at least once every cycle (See Col. 6, lines 5-29, for the DNA extraction process), and
wherein the sensing of the amounts of the cleaning solution and the eluting solution  (See Col. 6 lines 40-45, …. the quantities of the reagents within compartments 13c to 13f are measured successively) and the initiating of the nucleic acid extraction operation are performed for each cycle (Col. 5, lines 29-30, referred to as control panel 4; Col. 6, lines 3-4, …start key disposed on control panel 4 is pressed).

Allowable Subject Matter
Claims 2-3 , 5-8 and 10 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Fujishiro, neither teaches nor fairly suggests that the nucleic acid extraction device, further comprises: 
second rack  disposed below  the first rack   and on which a plurality of elution tube accommodation portions are formed to be spaced apart along a perimeter and cleaning solution accommodation portions are each formed between the plurality of elution tube accommodation portions along the perimeter; and 
a rotation-driving portion configured to rotate each of the first rack and the second rack, wherein the rotation-driving portion locates the sample tubes of the first rack above the cleaning solution accommodation portions or the elution tubes of the second rack and then performs the cleaning operation or the elution operation while rotating the first rack and the second rack (as claimed in Claim 2); 

a vertical driving portion configured to vertically move the elastic support portion (as claimed in Claim 5); 

rotating and aligning a first rack and a second rack to allow the sample tubes accommodated on the first rack to be located above the cleaning solution accommodation portions of the second rack, in which a solution sample including nucleic acid and impurities is accommodated in the sample tube and the nucleic acid is absorbed by a filter member in the sample tube;
performing a cleaning operation while synchronizing and rotating the first rack and the second rack;
rotating and aligning the first rack and the second rack to allow the sample tubes accommodated on the first rack to be located above elution tubes of the second rack; and 
performing an elution operation while synchronizing and rotating the first rack and the second rack (as claimed in Claim 10);

wherein the sensing of the sample tube comprises sequentially sensing whether the sample tubes are disposed on the sample tube accommodation portions, respectively, while rotating the first rack (as claimed in Claim 11);

Moreover, Claims 3 and 7-8 would be allowable because of its dependence on claim 2 and Claim 6 would be allowable because of its dependence on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             















Regarding claim 2, Fujishiro teaches the nucleic acid extraction device of claim 1, further comprising: 
a first rack (Fig. 8,ref. 11, referred to as first tube rack) on which a plurality of such sample tube accommodation portions (Fig. 8, ref. 51,referred to as filter tubes) are formed to be spaced apart along a perimeter (See the structural arrangement of Fig. 8, ref. 11); 
a second rack (Col. 3, lines 5-6, referred to as a second rack 12; Fig. 13c, ref. 12; Fig. 8, ref. 12) disposed below (See the structural arrangement in Fig. 13c) the first rack (Fig. 8,ref. 11, referred to as first tube rack; Fig. 13c, ref. 11; Fig. 8, ref. 11)  and on which a plurality of elution tube accommodation portions are formed to be spaced apart along a perimeter and cleaning solution accommodation portions are each formed between the plurality of elution tube accommodation portions along the perimeter; and 
a rotation-driving portion configured to rotate each of the first rack and the second rack, wherein the rotation-driving portion locates the sample tubes of the first rack above the cleaning solution accommodation portions or the elution tubes of the second rack and then performs the cleaning operation or the elution operation while rotating the first rack and the second rack.

Regarding claim 5, Fujishiro teaches a nucleic acid extraction device of claim 1, further comprising a pressurizing portion (Fig. 7,ref. 45; Col. 6, lines 60-62, referred to as vacuum pump) which comprises a pressurizing nozzle (Fig. 7, ref. 44a-c, referred to as suction ports) configured to transfer pressurized air to the sample tube (Col. 6, lines 60-62, …this causes the liquid, except bacterial cells, to be filtered and removed from filter tubes 5);
an elastic support portion (Fig. 7, ref. 12b, referred to as elastic gasket) connected to the pressurizing nozzle (Fig. 7,ref. 45; Col. 6, lines 60-62, referred to as vacuum pump) through an elastic member; and a vertical driving portion configured to vertically move the elastic support portion.




.